DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-15) in the reply filed on 08/12/2022 is acknowledged.

Status of Claims
•	This action is in reply to the amendments filed on 08/12/2022.
•	Claims 16-17 have been canceled.
•	Claims 1-15 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Information Disclosure Statement
The information disclosure Statement(s) filed on 06/30/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 5, and 14 are directed to a system (claims 1 and 14), and a method (claim 5).  Therefore, on its face, each independent claim 1, 5, and 14 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 5, and 14 recite, in part, a system and a method of organizing human activity.  Claim 1 recites a system for transaction submissions, the system comprising: an exchange platform to generate settlement instructions comprising a set of net positions held by transaction participants with respect to transaction submissions submitted to the exchange platform by the transaction participants for exchange of assets via a settlement entity; a settlement platform to: to store a record of positions held by the transaction participants with respect to the assets; update the record of positions according to the settlement instructions; and transmit an update of the record of positions to the settlement entity.
Claim 5 recites a process for settling transaction submissions, the process comprising: receiving settlement instructions, the settlement instructions comprising a set of net positions held by transaction participants with respect to transaction submissions submitted to an exchange platform by the transaction participants for exchange of assets via a settlement entity; broadcasting a notification of receipt of the settlement instructions; generating a set of transactions to carry out the settlement instructions; initiating execution of the set of transactions; broadcasting a notification of completion of the settlement instructions; and transmitting an update to a record of positions to the settlement entity, the record of positions defining obligations held by the transaction participants with respect to the assets, the update based on execution of the set of transactions, the update to the record of positions for registration at the off-ledger settlement entity.
And, claim 14 recites a system for processing transaction submissions, the system comprising: a first exchange platform corresponding to a first jurisdiction, the first exchange platform to generate settlement instructions comprising a set of net positions held by transaction participants with respect to transaction submissions submitted to the first exchange platform by the transaction participants for exchange of assets via a first settlement entity; a second exchange platform corresponding to a second jurisdiction, the second exchange platform to generate settlement instructions comprising a set of net positions held by transaction participants with respect to transaction submissions submitted to the second exchange platform by the transaction participants for exchange of assets via a second settlement entity; and a settlement platform to store a record of positions held by the transaction participants with respect to assets traded at the first exchange platform and the second exchange platform; update the record of positions according to the settlement instructions generated at the first exchange platform and the second exchange platform; and transmit an update of the record of positions to the first settlement entity and the second settlement entity.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for generating settlement instructions with respect to a transaction submitted to an exchange platform, and updating a record of positions with respect to a transaction between transaction participants, which is a commercial and legal interaction, specifically a commercial interaction of sales activities or behaviors.  The mere nominal recitation of a platform and a distributed ledger network do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, claim 1 only recite the additional elements— processing over a distributed ledger network; a platform to host a private distributed ledger network to store a record.  Claim 5 only recite the additional elements— settling via a distributed ledger network; receiving, on a private distributed ledger, data; broadcasting, from the private distributed ledger, a notification; carry out instructions on the private distributed ledger; initiating, on the private distributed ledger, execution of transactions;
And claim 14 only recite the additional elements— processing over a distributed ledger network; a platform to host a private distributed ledger network to store a record.  The distributed ledger functions are recited at a high level of generality (i.e., as a general means of electronic record keeping and data transmission associated with the abstract idea), and amounts to mere data gathering and transmission of data, which are forms of insignificant extra-solution activity –see MPEP 2106.05(g).
The additional elements of claim 1 include an off-ledger settlement entity, and a settlement platform in data communication with the off-ledger settlement entity.  The additional elements of claim 5 include a private distributed ledger and data communication via an off-ledger settlement entity.  The additional elements of claim 14 include a settlement platform in data communication with a first off-ledger settlement entity and a second off-ledger settlement entity.  The additional elements are recited at a high-level or generality (i.e., as a generic computer components in network communication performing generic computer functions of generating settlement instructions and updating a record) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the electronic record keeping and data transmission via a distributed ledger are anything other than generic computer components and the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the electronic record keeping and data transmission via a distributed ledger limitations are well understood, routine, and conventional activities is supported under Berkheimer Option 2.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 3-4 and 7-9 simply further describes the technological environment.  Dependent claims 2, 6, 10-13, and 15 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-15 is/are ineligible.

Claims 1-4 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed  to non-statutory subject matter.  Claims directed to an system must be distinguished from the prior art in terms of structure rather than function, In re Danly 263 F.2d 844, 847, 120 USPQ 582, 531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1657 (bd Pat. App. & Inter. 1987). However, the claims do not positively recite any elements that necessarily constitute a system or apparatus, such as computer hardware.  It is not clear what structure is included or excluded by the claim language.  The structural limitations of these claims are interpreted as computer code or software per-se and are not statutory. Claims 1-4 and 14-15 recite several platforms.  Platforms not claimed as embodied in computer-readable media are functional descriptive material per se and are considered to be software per se, which is not statutory (see MPEP 2106.01).  Furthermore, the Specification of the instant application at [0036] states the exchange platform and settlement platform “may each include one or more computing devices having processing, memory, and communication capability” (emphasis added).  In view of the Specification, the platforms may be interpreted as not including hardware components.  Here, Applicant has claimed a system defined merely by software or terms synonymous with software or files, namely “platforms,” lacking storage on a medium, which does not enable any underlying functionality to occur.  Examiner recommends amending the claim to clearly include hardware in order to overcome this rejection.  Additionally, any amendments must be fully supported by the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190229926 A1 (“Handa”) in view of US 20050246263 A1 (“Ogg”).
Regarding claim 1, Handa discloses a system for processing transaction submissions over a distributed ledger network, the system comprising (See at least FIG. 1.): 
an exchange platform to generate settlement instructions (Exchange platform, see at least FIG. 1, System 100.  The first adaptor computer transmits the first data package, first digital signature, and/or first hash value to the first peer computer for entering into a blockchain record and for distribution.  See at least [0099].  The first data package can include event information received from the first user computer, including an event instruction message, such as an instruction to send money from a first user computer to a second user computer.  See at least [0094]-[0095].  See also [0016], disclosing “an event, such as a payment transaction, is first proposed to a network.”  The Examiner is interpreting the first data package, which includes instructions to send money from a first user computer to a second user computer, as settlement instructions.) 
comprising a set of net positions (The first data package includes instructions regarding position between first user and second user, such as instructions to send money from a first user to a second user.  See at least [0094]-[0095].  Batch settlement and/or multilateral settlement techniques can be used, for example, the system may determine a net position between the first user and second user based on multiple transactions (e.g., from multiple data packages) that have taken place between the first user and second user during the day, and then sending one settlement instruction message based on the net position at the end of the day.  See at least [0131].)
held by transaction participants with respect to transaction submissions submitted to the exchange platform by the transaction participants for exchange of assets via an off-ledger settlement entity (The first data package includes instructions regarding position between first user and second user, such as instructions to send money from a first user to a second user.  See at least [0094]-[0095].    A second user operates the second user computer.  See at least [0032].  The second user computer may be associated with a service provider such as a bank.  As a result, the second user computer can maintain one or more accounts (e.g., on behalf of individuals and organizations, and the second user computer can store and receive a value for such accounts. As an example the second user computer can be associated with an acquirer, which may typically be a business entity (e.g., a commercial bank) that has a business relationship with a particular merchant or other entity. Some entities can perform both issuer and acquirer functions. See at least [0054].  See also FIG. 1, Second User Computer 140 not in the Blockchain Network 170.  The Examiner is interpreting the second user computer as an off-ledger settlement entity.); 
a settlement platform to: host a private distributed ledger network to store a record held by the transaction participants with respect to the assets (Settlement platform – see FIG. 1, Blockchain Network 170.  The first adaptor computer transmits the first data package, first digital signature, and/or first hash value to the first peer computer for entering into a blockchain record and for distribution.  See at least [0099].  The first data package can include event information received from the first user computer, including an event instruction message, such as an instruction to send money from a first user computer to a second user computer.  See at least [0094]-[0095].  A blockchain network may be a private blockchain network.  See at least [0169].  See also [0016], disclosing “an event, such as a payment transaction, is first proposed to a network.”  See also [0019], disclosing that information about an event, to be recorded in the distributed blockchain records.); 
update the record according to the settlement instructions (The third data package can include an indication that the event has been successfully completed.  See at least [0133].  The fourth adaptor computer transmits a message to the second user computer including the third data package. Then the second user computer updates local records based on the third data package.  The second user computer can update records and perform any useful activities based on the new information that the event was completed. For example, in the case of a building that has been completed for the second user, the second user computer can update a physical address and initiate a move from a previous building to the new building (e.g., by notifying employees and hiring professional movers).  In the example of a payment transaction, the second user computer can update a local account balance based on the newly received value in the second user's settlement account. In some embodiments, this can include crediting the payment transaction value to a specific account holder's account (e.g., the account of a client with an account at a bank).  See at least [0147]-[0148].  See also FIG. 1, Second User Computer 140 not part of the Blockchain Network 170.); and 
transmit an update of the record to the off-ledger settlement entity (The second user computer updates local records based on the third data package.  The second user computer can update records and perform any useful activities based on the new information that the event was completed. For example, in the case of a building that has been completed for the second user, the second user computer can update a physical address and initiate a move from a previous building to the new building (e.g., by notifying employees and hiring professional movers).  See at least [0147].  The Examiner is interpreting the second computer updating the local record by updating physical address to a new address as “an update of the record to off-ledger settlement entity.").

While Handa discloses a record, Handa does not expressly disclose a record of positions.

However, Ogg discloses a record of positions (The foreign exchange consolidating interface operates to receive the foreign exchange information made available by each of the foreign exchange trading platform such as the electronic exchanges. The foreign exchange consolidating interface then aggregates the foreign exchange information received from each of the electronic exchanges, multi-bank portals and RFQ services coupled to the interface to generate a Complete Order Book.  See at least [0035].  Received orders are placed in the completed order book.  See at least [0044].  Members of the market can directly submit orders to foreign exchange platforms and/or one of the banks.  See at least [0063].  See also [0050].  Any new order submitted by a member of an electronic exchange will trigger the order matching process for a particular instrument.  An update to the Complete Order Book for the particular instrument occurs.  See at least [0057].  See also [0046].  Members of the market can directly submit orders to foreign exchange platforms and/or one of the banks.  See at least [0063].). 
From the teaching of Ogg, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the record of Handa to be a record of positions, as taught by Ogg, in order to improve and streamline transaction processing, (see Ogg at least at [0005]-[0011]).

Regarding claim 3, the combination of Handa and Ogg disclose the limitations of claim 1, as discussed above, and Handa further discloses the settlement platform is further to maintain a data store of cryptographic keys of the settlement platform (A key pair may include a pair of linked cryptographic keys. For example, a key pair can include a public key and a corresponding private key.  See at least [0029].  A peer computer comprises a key database.  See at least [0058].  See also FIG. 2, Key Database 250Q.  Settlement platform – see FIG. 1, Blockchain Network 170 including peer computers 150A, 150B, 150C, and 150D.  See also [0062] and [0070]-[0071].), 
the exchange platform (A key pair may include a pair of linked cryptographic keys. For example, a key pair can include a public key and a corresponding private key.  See at least [0029].  A peer computer comprises a key database.  See at least [0058].  Exchange platform, see at least FIG. 1, System 100 including Peer Computers 150A, 150B, 150C, and 150D.  The first adaptor computer transmits the first data package, first digital signature, and/or first hash value to the first peer computer for entering into a blockchain record and for distribution.  See at least [0099].  See also [0062] and [0070]-[0071].), and 
the transaction participants (A key pair may include a pair of linked cryptographic keys. For example, a key pair can include a public key and a corresponding private key.  See at least [0029].  A peer computer comprises a key database.  See at least [0058].  See also FIG. 2, Key Database 250Q.  The first data package includes instructions regarding position between first user and second user, such as instructions to send money from a first user to a second user.  See at least [0094]-[0095].  The first user and second user are each associated with a peer computer.  See at least [0033] and see at least FIG. 1, First User Computer 110 associated with First Peer Computer 150A and Second User Computer 140 associated with Fourth Peer Computer 150D.  See also [0062] and [0070]-[0071].), and 
to validate each transaction submission with the cryptographic keys prior to update of the record of positions (Blocks may be appended to a blockchain by an appropriate peer after it completes the block and the block is validated.  Validation may be performed using a key pair (a public and private key).  See at least [0028]-[0030].  See also [0062]-[0064].).

Regarding claim 5, Handa discloses a process for settling transaction submissions via a distributed ledger network, the process comprising (See at least FIG. 5A-5G.): 
receiving, on a private distributed ledger, settlement instructions (The first adaptor computer transmits the first data package, first digital signature, and/or first hash value to the first peer computer for entering into a blockchain record and for distribution.  See at least [0099].  The first data package can include event information received from the first user computer, including an event instruction message, such as an instruction to send money from a first user computer to a second user computer.  See at least [0094]-[0095].  A blockchain network may be a private blockchain network.  See at least [0169].  See also [0016], disclosing “an event, such as a payment transaction, is first proposed to a network.”  The Examiner is interpreting the first data package, which includes instructions to send money from a first user computer to a second user computer, as settlement instructions.), 
the settlement instructions comprising a set of net positions (The first data package includes instructions regarding position between first user and second user, such as instructions to send money from a first user to a second user.  See at least [0094]-[0095].  Batch settlement and/or multilateral settlement techniques can be used, for example, the system may determine a net position between the first user and second user based on multiple transactions (e.g., from multiple data packages) that have taken place between the first user and second user during the day, and then sending one settlement instruction message based on the net position at the end of the day.  See at least [0131].) 
held by transaction participants with respect to transaction submissions submitted to an exchange platform by the transaction participants for exchange of assets via an off-ledger settlement entity (The first data package includes instructions regarding position between first user and second user, such as instructions to send money from a first user to a second user.  See at least [0094]-[0095].    A second user operates the second user computer.  See at least [0032].  The second user computer may be associated with a service provider such as a bank.  As a result, the second user computer can maintain one or more accounts (e.g., on behalf of individuals and organizations, and the second user computer can store and receive a value for such accounts. As an example the second user computer can be associated with an acquirer, which may typically be a business entity (e.g., a commercial bank) that has a business relationship with a particular merchant or other entity. Some entities can perform both issuer and acquirer functions. See at least [0054].  See also FIG. 1, Second User Computer 140 not in the Blockchain Network 170.  The Examiner is interpreting the second user computer as an off-ledger settlement entity.); 
broadcasting, from the private distributed ledger, a notification of receipt of the settlement instructions (The first peer computer can store the first data package in a record. For example, the first peer computer can generate a first block for a blockchain, the block including the first data package, the first digital signature, and/or the first hash value (e.g., along with one or more other new data packages and corresponding digital signatures).  See at least [0102].  The first peer computer transmits a copy of the first data package, the first digital signature, and/or the first hash value to other peer computers in the network channel in order to inform the other peer computers about the new event.  See at least [0104].  See also [0107].); 
generating a set of transactions to carry out the settlement instructions on the private distributed ledger; initiating, on the private distributed ledger, execution of the set of transactions (Generating a first data package, and transmitting the first data package onto the blockchain.  See at least [0099]-[0102].  The second adaptor computer can regularly check the blockchain for new data packages, determine an event (e.g., the payment transaction) has been initiated, transmit a message to a verification computer, receive a confirmation message indicating the event has been verified.  The Event confirmation message can also serve as an instruction to generate a second data package.  The second adaptor computer generates a second data package associated with the event.  See at least [0109]-[0113].  Transmitting the second data package on the blockchain.  See at least [0116]-[0117] and [0122].  The coordinator computer causes the event to be performed. The coordinator computer can coordinate the execution of the event as described by the event information in the first data package and verified in the second data package.  See at least [0127].  A third data package is generated and transmitted to the blockchain network.  See at least [0136]-[0137].  The Examiner is interpreting the first data package, the second data package, and the third data package as a set of transactions generated to carry out the settlement instructions.); 
broadcasting, from the private distributed ledger, a notification of completion of the settlement instructions (The coordinator computer causes the event to be performed.  The coordinator computer can transmit a settlement instruction message to an entity that can cause the payment value to be transferred from the first user account to the second user account, as indicated by the first data package, the coordinator computer can transmit a settlement instruction message to the verification computer, the settlement instruction message including some or all of the event information provided in the first data package and or the second data package.  Having received the settlement instruction message, the verification computer (or other suitable computer) can cause the transaction amount to be transferred and settled between the first user settlement account and the second user settlement account.  See at least [0127]-[0131].  The third adaptor computer generates a third data package associated with the event. The third data package can include an indication that the event has been successfully completed.  See at least [0133] and [0136]-[0137].  The third peer computer can transmit the third data package and third digital signature to the first peer computer, the second peer computer, and/or the fourth peer computer.  See at least [0142].); and 
transmitting an update to a record to the off-ledger settlement entity (The third data package can include an indication that the event has been successfully completed.  See at least [0133].  The fourth adaptor computer transmits a message to the second user computer including the third data package. Then the second user computer updates local records based on the third data package.  The second user computer can update records and perform any useful activities based on the new information that the event was completed. For example, in the case of a building that has been completed for the second user, the second user computer can update a physical address and initiate a move from a previous building to the new building (e.g., by notifying employees and hiring professional movers).  In the example of a payment transaction, the second user computer can update a local account balance based on the newly received value in the second user's settlement account. In some embodiments, this can include crediting the payment transaction value to a specific account holder's account (e.g., the account of a client with an account at a bank).  See at least [0147]-[0148].  See also FIG. 1, Second User Computer 140 not part of the Blockchain Network 170.), 
the update based on execution of the set of transactions (Generating a first data package, and transmitting the first data package onto the blockchain.  See at least [0099]-[0102].    The second adaptor computer generates a second data package associated with the event.  See at least [0109]-[0113].  Transmitting the second data package on the blockchain.  See at least [0116]-[0117] and [0122].  The coordinator computer causes the event to be performed. The coordinator computer can coordinate the execution of the event as described by the event information in the first data package and verified in the second data package.  See at least [0127].  A third data package is generated and transmitted to the blockchain network.  See at least [0136]-[0137].  The fourth adaptor computer transmits a message to the second user computer including the third data package. Then the second user computer updates local records based on the third data package.  See at least [0147].), 
the update to the record for registration at the off-ledger settlement entity (The second user computer updates local records based on the third data package.  The second user computer can update records and perform any useful activities based on the new information that the event was completed. For example, in the case of a building that has been completed for the second user, the second user computer can update a physical address and initiate a move from a previous building to the new building (e.g., by notifying employees and hiring professional movers).  See at least [0147].  The Examiner is interpreting the second computer updating the local record by updating physical address to a new address as “an update to the record for registration at the off-ledger settlement entity.").

While Handa discloses a record, Handa does not expressly disclose a record of positions.  Nor does Handa disclose the record of positions defining obligations held by the transaction participants with respect to the assets.  

However, Ogg discloses a record of positions; the record of positions defining obligations held by the transaction participants with respect to the assets (The foreign exchange consolidating interface operates to receive the foreign exchange information made available by each of the foreign exchange trading platform such as the electronic exchanges. The foreign exchange consolidating interface then aggregates the foreign exchange information received from each of the electronic exchanges, multi-bank portals and RFQ services coupled to the interface to generate a Complete Order Book.  See at least [0035].  Received orders are placed in the completed order book.  See at least [0044].  Members of the market can directly submit orders to foreign exchange platforms and/or one of the banks.  See at least [0063].  See also [0050].  Any new order submitted by a member of an electronic exchange will trigger the order matching process for a particular instrument.  An update to the Complete Order Book for the particular instrument occurs.  See at least [0057].  See also [0046].  Members of the market can directly submit orders to foreign exchange platforms and/or one of the banks.  See at least [0063].).
From the teaching of Ogg, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the record of Handa to be a record of positions defining obligations held by the transaction participants with respect to the assets, as taught by Ogg, in order to improve and streamline transaction processing, (see Ogg at least at [0005]-[0011]).

Regarding claim 7, the combination of Handa and Ogg disclose the limitations of claim 5, as discussed above, and Handa further discloses maintaining cryptographic keys of a settlement entity (A key pair may include a pair of linked cryptographic keys. For example, a key pair can include a public key and a corresponding private key.  See at least [0029].  A peer computer comprises a key database.  See at least [0058].  See also FIG. 2, Key Database 250Q.  As an example the second user computer can be associated with an acquirer, which may typically be a business entity (e.g., a commercial bank) that has a business relationship with a particular merchant or other entity. Some entities can perform both issuer and acquirer functions. See at least [0054].  See also FIG. 1, Second User Computer 140 not in the Blockchain Network 170.  The first data package includes instructions regarding position between first user and second user, such as instructions to send money from a first user to a second user.  See at least [0094]-[0095].  The f second user is associated with a peer computer.  See at least [0033] and see at least FIG. 1, Second User Computer 140 associated with Fourth Peer Computer 150D.  See also [0062] and [0070]-[0071].), 
the exchange platform (A key pair may include a pair of linked cryptographic keys. For example, a key pair can include a public key and a corresponding private key.  See at least [0029].  A peer computer comprises a key database.  See at least [0058].  See also FIG. 2, Key Database 250Q.  Exchange platform, see at least FIG. 1, System 100 including Peer Computers 150A, 150B, 150C, and 150D.  The first adaptor computer transmits the first data package, first digital signature, and/or first hash value to the first peer computer for entering into a blockchain record and for distribution.  See at least [0099].  See also [0062] and [0070]-[0071].), and 
the transaction participants (A key pair may include a pair of linked cryptographic keys. For example, a key pair can include a public key and a corresponding private key.  See at least [0029].  A peer computer comprises a key database.  See at least [0058].  See also FIG. 2, Key Database 250Q.  The first data package includes instructions regarding position between first user and second user, such as instructions to send money from a first user to a second user.  See at least [0094]-[0095].  The first user and second user are each associated with a peer computer.  See at least [0033] and see at least FIG. 1, First User Computer 110 associated with First Peer Computer 150A and Second User Computer 140 associated with Fourth Peer Computer 150D.  See also [0062] and [0070]-[0071].); and 
prior to generating the set of transactions, validating each transaction submission with the cryptographic keys (Blocks may be appended to a blockchain by an appropriate peer after it completes the block and the block is validated.  Validation may be performed using a key pair (a public and private key).  See at least [0028]-[0030].  See also [0062]-[0064].).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Handa in view of Ogg, and in further view of US 20110196774 A1 (“Scianna”).
Regarding claim 2, the combination of Handa and Ogg disclose the limitations of claim 1, as discussed above, and Handa further discloses the settlement platform is further to maintain a mapping (Storing event records on the blockchain, event-related records can be linked to the same event by including a unique event identifier.  See at least [0018]-[0019].  See also [0028], disclosing records in a blockchain including a link/hash to a previous block.  The Examiner interprets the storing of blockchain data in relation to a transaction on the blockchain as maintaining a mapping.), and 
wherein the record is updated further according to the mapping (Generating a first data package, and transmitting the first data package onto the blockchain.  See at least [0099]-[0102].    The second adaptor computer generates a second data package associated with the event.  See at least [0109]-[0113].  Transmitting the second data package on the blockchain.  See at least [0116]-[0117] and [0122].  The coordinator computer causes the event to be performed. The coordinator computer can coordinate the execution of the event as described by the event information in the first data package and verified in the second data package.  See at least [0127].  A third data package is generated and transmitted to the blockchain network.  See at least [0136]-[0137]. A blockchain may include a number of blocks of event records recorded by one or more peers. Each block in the blockchain can contain also include a timestamp and a link to a previous block.  See at least [0028].  The Examiner interprets recording onto the blockchain and linking the transaction to the previous block as the record being updated according to the mapping.).

While Handa discloses maintaining a mapping, Handa does not expressly disclose a mapping of legal holdings to beneficial holdings of the assets.  Furthermore, while Handa discloses a record, Handa does not expressly disclose a record of positions.

However, Scianna discloses a mapping of legal holdings to beneficial holdings of the assets (Linking a beneficial owner to a trading account.  See at least [0064]. For example, where trading account information is created in trade processing system, the account information may correspond to a trading account for a beneficial owner that exists with a third party brokerage.  Data corresponding to a beneficial owner of a trading account may be stored in a database.  See at least [0140]-[0141].).
From the teaching of Scianna, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the mapping of Handa to be a mapping of legal holdings to beneficial holdings of the assets, using the mapping taught by Scianna, in order to improve functionality of trading between platforms and improve processing of trades (see Scianna at least at [0003]-[0005])

While Handa discloses a record, Handa does not expressly disclose a record of positions.

However, Ogg discloses a record of positions (The foreign exchange consolidating interface operates to receive the foreign exchange information made available by each of the foreign exchange trading platform such as the electronic exchanges. The foreign exchange consolidating interface then aggregates the foreign exchange information received from each of the electronic exchanges, multi-bank portals and RFQ services coupled to the interface to generate a Complete Order Book.  See at least [0035].  Received orders are placed in the completed order book.  See at least [0044].  Members of the market can directly submit orders to foreign exchange platforms and/or one of the banks.  See at least [0063].  See also [0050].  Any new order submitted by a member of an electronic exchange will trigger the order matching process for a particular instrument.  An update to the Complete Order Book for the particular instrument occurs.  See at least [0057].  See also [0046].  Members of the market can directly submit orders to foreign exchange platforms and/or one of the banks.  See at least [0063].).
From the teaching of Ogg, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the record of Handa to be a record of positions, as taught by Ogg, in order to improve and streamline transaction processing, (see Ogg at least at [0005]-[0011]).

 Regarding claim 6, the combination of Handa and Ogg teach the limitations of claim 5, as discussed above, and Handa further discloses maintaining a mapping (Storing event records on the blockchain, event-related records can be linked to the same event by including a unique event identifier.  See at least [0018]-[0019].  See also [0028], disclosing records in a blockchain including a link/hash to a previous block.  The Examiner interprets the storing of blockchain data in relation to a transaction on the blockchain as maintaining a mapping.); and 
generating the set of transactions involves using the mapping (Generating a first data package, and transmitting the first data package onto the blockchain.  See at least [0099]-[0102].    The second adaptor computer generates a second data package associated with the event.  See at least [0109]-[0113].  Transmitting the second data package on the blockchain.  See at least [0116]-[0117] and [0122].  The coordinator computer causes the event to be performed. The coordinator computer can coordinate the execution of the event as described by the event information in the first data package and verified in the second data package.  See at least [0127].  A third data package is generated and transmitted to the blockchain network.  See at least [0136]-[0137]. A blockchain may include a number of blocks of event records recorded by one or more peers. Each block in the blockchain can contain also include a timestamp and a link to a previous block.  See at least [0028].  The Examiner interprets recording onto the blockchain and linking the transaction to the previous block as generating the transactions involves using the mapping.).

While Handa discloses maintaining a mapping, Handa does not expressly disclose a mapping of legal holdings to beneficial holdings of the assets; nor does Handa expressly disclose using the mapping to map legal holdings of the assets to beneficial holdings of the assets.

However, Scianna discloses mapping of legal holdings to beneficial holdings of the assets; using the mapping to map legal holdings of the assets to beneficial holdings of the assets (Linking a beneficial owner to a trading account.  See at least [0064]. For example, where trading account information is created in trade processing system, the account information may correspond to a trading account for a beneficial owner that exists with a third party brokerage.  Data corresponding to a beneficial owner of a trading account may be stored in a database.  See at least [0140]-[0141].).
From the teaching of Scianna, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the mapping of Handa to be a mapping of legal holdings to beneficial holdings of the assets, using the mapping taught by Scianna, in order to improve functionality of trading between platforms and improve processing of trades (see Scianna at least at [0003]-[0005]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Handa in view of Ogg, and in further view of US 20200111084 A1  (“Ward”).
Regarding claim 10, the combination of Handa and Ogg disclose the limitations of claim 5, as discussed above, and Handa further discloses prior to initiating execution of the set of transactions, determining whether a particular transaction participant is a legal owner of a sufficient quantity of assets to settle a subset of transactions of which the particular transaction participant is a participant (The second adaptor computer can be configured to inform the verification computer when a new event has been proposed (e.g., based on new records received and stored by the second peer computer). The verification computer can then determine whether the first user computer has allocated sufficient resources (e.g., monetary funds, personnel, reserved space, work hours) to complete the event.  See at least [0044]-[0045].  See also [0016], disclosing “an event, such as a payment transaction, is first proposed to a network.”  See also [0165].); 
upon determining that the particular transaction participant is the legal owner of the sufficient quantity of assets, proceeding to initiate execution of the set of transactions (The verification computer can determine that the account has been funded sufficiently to complete the transaction (e.g., the account has a higher value than the payment transaction amount). Accordingly the verification computer can determine that the event can be completed based on the account.  See at least [0111].).

Handa does not expressly disclose upon determining that the particular transaction participant is not the legal owner of the sufficient quantity of assets, proceeding to obtain a transferred quantity of assets sufficient to settle the subset of transactions of which the particular transaction participant is a participant.

However, Ward discloses upon determining that the particular transaction participant is not the legal owner of the sufficient quantity of assets, proceeding to obtain a transferred quantity of assets sufficient to settle the subset of transactions of which the particular transaction participant is a participant (determining whether an available virtual prepaid foreign currency account has sufficient funds to satisfy the entire payment for the foreign exchange transaction; and notifying the cardholder when the at least one virtual foreign currency account has insufficient funds to satisfy the entire payment for the foreign exchange transaction. The method may likewise include: applying a partial payment from a first available virtual foreign currency account, and applying a partial payment from a second available virtual foreign currency account to satisfy the entire payment for the foreign exchange transaction; applying a partial payment in the home currency and a partial payment from an available virtual foreign currency account to satisfy the entire payment for the transaction in the foreign currency.  See at least [0035].  Cardholders multiple accounts.  See at least [0016], [0056], and [0067]-[0069].).
From the teaching of Ward, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Handa by obtaining a transferred quantity of assets sufficient to settle the subset of transactions upon determining that the particular transaction participant is not the legal owner of the sufficient quantity of assets, as taught by Ward, in order to improve efficiencies in processing transactions, improve ability to provide easily understood and accurate information to cardholders; reduce exposure to chargeback requests; decrease limitations on cardholder options to complete transactions, and improve ability to provide debit capability of transactions involving multiple accounts (see Ward at least at [0037]-[0039]).

Regarding claim 11, the combination of Handa, Ogg, and Ward disclose the limitations of claim 10, as discussed above, and Handa further discloses determining whether the particular transaction participant is the legal owner of the sufficient quantity of assets comprises determining whether the particular transaction participant is the legal owner of the sufficient quantity of assets held in a first account at a first settlement entity (The second adaptor computer can be configured to inform the verification computer when a new event has been proposed (e.g., based on new records received and stored by the second peer computer). The verification computer can then determine whether the first user computer has allocated sufficient resources (e.g., monetary funds, personnel, reserved space, work hours) to complete the event.  See at least [0044]-[0045].  See also [0016], disclosing “an event, such as a payment transaction, is first proposed to a network.”  For example, in embodiments of the invention, a verification system (e.g., a settlement bank) can be incorporated into an event (e.g., payment) processing network. As a result, the verification system can be informed of a new event immediately after it is proposed, can verify whether a new event can be completed as described, and can then inform the network about the verification results. For example, a settlement bank can verify that a payment sender has sufficiently funded a settlement account to enable the payment to take place.  See at least [0165].).

Handa does not expressly disclose obtaining the transferred quantity of assets comprises obtaining the transferred quantity of assets from a second account at a second settlement entity.

However, Ward discloses obtaining the transferred quantity of assets comprises obtaining the transferred quantity of assets from a second account at a second settlement entity (Determining whether an available virtual prepaid foreign currency account has sufficient funds to satisfy the entire payment for the foreign exchange transaction; and notifying the cardholder when the at least one virtual foreign currency account has insufficient funds to satisfy the entire payment for the foreign exchange transaction. The method may likewise include: applying a partial payment from a first available virtual foreign currency account, and applying a partial payment from a second available virtual foreign currency account to satisfy the entire payment for the foreign exchange transaction; applying a partial payment in the home currency and a partial payment from an available virtual foreign currency account to satisfy the entire payment for the transaction in the foreign currency.  See at least [0035].  Cardholders multiple accounts.  See at least [0016], [0056], and [0067]-[0069].  A cardholder may perhaps obtain more than one payment card from the same or different issuer banks, with each payment card designated for payment in a different currency.  See at least [0025].).
From the teaching of Ward, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Handa by obtaining the transferred quantity of assets from a second account at a second settlement entity, as taught by Ward, in order to improve efficiencies in processing transactions, improve ability to provide easily understood and accurate information to cardholders; reduce exposure to chargeback requests; decrease limitations on cardholder options to complete transactions, and improve ability to provide debit capability of transactions involving multiple accounts (see Ward at least at [0037]-[0039]).

Regarding claim 12, the combination of Handa, Ogg, and Ward disclose the limitations of claim 10, as discussed above.  Handa does not expressly disclose the first settlement entity corresponds to a first jurisdiction and the second settlement entity corresponds to a second jurisdiction.

However, Ward discloses the first settlement entity corresponds to a first jurisdiction and the second settlement entity corresponds to a second jurisdiction (Payment card issuers create cardholder accounts facilitating payment in a home currency corresponding to the residence of the cardholder. As such, and for example, a cardholder residing in the United States will be issued a payment card account designated for payment in US dollars, and a cardholder in England will be issued a payment card account designated for payment in British pound sterling. Payment card transactions between cardholders and merchants using the same home currency are straightforward, familiar, and transparent in that the cardholder is charged the exact purchase amount in each payment card transaction.  See at least [0016].).
From the teaching of Ward, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Handa to include a first settlement entity corresponding to a first jurisdiction and a second settlement entity corresponding to a second jurisdiction, as taught by Ward, in order to improve efficiencies in processing transactions, improve ability to provide easily understood and accurate information to cardholders; reduce exposure to chargeback requests; decrease limitations on cardholder options to complete transactions, and improve ability to provide debit capability of transactions involving multiple accounts (see Ward at least at [0037]-[0039]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ogg in view of Handa. 
Regarding claim 14, Ogg discloses a system for processing transaction submissions over a distributed ledger network, the system comprising (see at least FIG. 1b.): 
a first exchange platform corresponding to a first jurisdiction (The interface is arranged to be coupled to a series of foreign exchange trading platforms.  See at least [0029] and FIG. 1b, foreign exchange electronic exchanges 102. Examples of current foreign exchange trading platforms are multi-bank foreign exchange portals now available on the Internet. A number of large multi-national banks, such as JPMorgan Chase, Deutsche Bank.  See at least [0007].  The Examiner is interpreting an exchange platform associated with a first bank, such as JPMorgan Chase, as a first exchange platform corresponding to a first jurisdiction.), 
the first exchange platform to generate settlement instructions comprising positions held by transaction participants with respect to transaction submissions submitted to the first exchange platform by the transaction participants for exchange of assets via a first settlement entity (The electronic foreign exchange platform comprises a server computer operated to create an order book from the information gathered from its various members.  The order book includes a list of open orders (including order information such as side (buy or sell), bid and asking prices, and quantities) gleaned from the orders transmitted by the members.  The electronic exchange also comprises an order matching engine operated to match buy and sell orders in the order book that overlap in terms of both price and quantity. Each match made by the order matching engine becomes an executed order to complete a foreign exchange.  See at least [0031].  Members of the market can directly submit orders to foreign exchange platforms and/or one of the banks.  See at least [0063].  See also [0009].  The Examiner is interpreting creating an orderbook as generating settlement instructions comprising positions held by transaction participants.  The Examiner is also interpreting the electronic exchange that the member submits an order to as a first settlement entity.); 
a second exchange platform corresponding to a second jurisdiction (The interface is arranged to be coupled to a series of foreign exchange trading platforms.  See at least [0029] and FIG. 1b, foreign exchange electronic exchanges 102. Examples of current foreign exchange trading platforms are multi-bank foreign exchange portals now available on the Internet. A number of large multi-national banks, such as JPMorgan Chase, Deutsche Bank.  See at least [0007].  The Examiner is interpreting an exchange platform associated with a second bank, such as Deutsche Bank, as a second exchange platform corresponding to a second jurisdiction.), 
the second exchange platform to generate settlement instructions comprising held by transaction participants with respect to transaction submissions submitted to the second exchange platform by the transaction participants for exchange of assets via a second settlement entity (The electronic foreign exchange platform comprises a server computer operated to create an order book from the information gathered from its various members.  The order book includes a list of open orders (including order information such as side (buy or sell), bid and asking prices, and quantities) gleaned from the orders transmitted by the members.  The electronic exchange also comprises an order matching engine operated to match buy and sell orders in the order book that overlap in terms of both price and quantity. Each match made by the order matching engine becomes an executed order to complete a foreign exchange.  See at least [0031].  Members of the market can directly submit orders to foreign exchange platforms and/or one of the banks.  See at least [0063].  See also [0009].  The Examiner is interpreting creating an order in an orderbook as generating settlement instructions comprising positions held by transaction participants.  The Examiner is also interpreting the electronic exchange that the member submits an order to as a second settlement entity.); and 
a settlement platform to: store a record of positions held by the transaction participants with respect to assets traded at the first exchange platform and the second exchange platform (The foreign exchange consolidating interface operates to receive the foreign exchange information made available by each of the foreign exchange trading platform such as the electronic exchanges. The foreign exchange consolidating interface then aggregates the foreign exchange information received from each of the electronic exchanges, multi-bank portals and RFQ services coupled to the interface to generate a Complete Order Book.  See at least [0035].  Received orders are placed in the completed order book.  See at least [0044].  Members of the market can directly submit orders to foreign exchange platforms and/or one of the banks.  See at least [0063].  See also [0050].); 
update the record of positions according to the settlement instructions generated at the first exchange platform and the second exchange platform (Any new order submitted by a member of an electronic exchange will trigger the order matching process for a particular instrument.  An update to the Complete Order Book for the particular instrument occurs.  See at least [0057].  See also [0046].  Members of the market can directly submit orders to foreign exchange platforms and/or one of the banks.  See at least [0063].); and 
transmit an update of the record of positions to the first settlement entity and the second settlement entity (After completing execution of a matched order pair, the consolidating interface will transmit the order execution information to the appropriate electronic exchange.  See at least [0071].  The Examiner interprets the order execution information as an update of the record of positions.).

While Ogg discloses positions held by transaction participants, Ogg does not expressly disclose a set of net positions held by transaction participants.  Furthermore, while Ogg discloses settlement entities, Ogg does not expressly disclose an off-ledger entity.  Furthermore, while Ogg discloses a settlement platform to store data, Ogg does not expressly a platform to host a private distributed ledger network to store data.  

However, Handa discloses a set of net positions held by transaction participants (The first data package includes instructions regarding position between first user and second user, such as instructions to send money from a first user to a second user.  See at least [0094]-[0095].  Batch settlement and/or multilateral settlement techniques can be used, for example, the system may determine a net position between the first user and second user based on multiple transactions (e.g., from multiple data packages) that have taken place between the first user and second user during the day, and then sending one settlement instruction message based on the net position at the end of the day.  See at least [0131].);
off-ledger entity (The second user computer may be associated with a service provider such as a bank.  As a result, the second user computer can maintain one or more accounts (e.g., on behalf of individuals and organizations, and the second user computer can store and receive a value for such accounts. As an example the second user computer can be associated with an acquirer, which may typically be a business entity (e.g., a commercial bank) that has a business relationship with a particular merchant or other entity. Some entities can perform both issuer and acquirer functions. See at least [0054].  See also FIG. 1, Second User Computer 140 not in the Blockchain Network 170.  The Examiner is interpreting the second user computer as an off-ledger settlement entity.); 
a platform to host a private distributed ledger network to store data (The first adaptor computer transmits the first data package, first digital signature, and/or first hash value to the first peer computer for entering into a blockchain record and for distribution.  See at least [0099].  The first data package can include event information received from the first user computer, including an event instruction message, such as an instruction to send money from a first user computer to a second user computer.  See at least [0094]-[0095].  A blockchain network may be a private blockchain network.  See at least [0169].  See also [0016], disclosing “an event, such as a payment transaction, is first proposed to a network.”  See also [0019], disclosing that information about an event, to be recorded in the distributed blockchain records.); 
From the teaching of Handa, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the positions of Ogg to be a set of net positions, as taught by Handa, and to modify the entities of Ogg to be an off-ledger entity, as taught by Handa, and to modify the platform of Ogg to host a private distributed ledger network, as taught by Handa, in order to improve success rates and speed or settlement, and in order to reduce processing loads during settlement (see Handa at least at [0164]-[0165]), and in order to improve communication and network efficiency (see Handa at least at [0167]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ogg in view of Handa, and in further view of Ward. 
Regarding claim 15, the combination of Ogg and Handa disclose the limitations of claim 14, as discussed above, and Ogg further discloses host a first asset register corresponding to the first exchange platform (The interface is arranged to be coupled to a series of foreign exchange trading platforms.  See at least [0029] and FIG. 1b, foreign exchange electronic exchanges 102. Examples of current foreign exchange trading platforms are multi-bank foreign exchange portals now available on the Internet. A number of large multi-national banks, such as JPMorgan Chase, Deutsche Bank.  See at least [0007].  The electronic exchange 102 comprises a server computer operated to create an order book from the information gathered from its various members 108. The order book includes a list of open orders (including order information such as side (buy or sell), bid and asking prices, and quantities) gleaned from the orders transmitted by the members 108. The list of open orders includes orders at and away from the market price.  See at least [0031].); 
host a second asset register corresponding to the second exchange platform (The interface is arranged to be coupled to a series of foreign exchange trading platforms.  See at least [0029] and FIG. 1b, foreign exchange electronic exchanges 102. Examples of current foreign exchange trading platforms are multi-bank foreign exchange portals now available on the Internet. A number of large multi-national banks, such as JPMorgan Chase, Deutsche Bank.  See at least [0007].  The electronic exchange 102 comprises a server computer operated to create an order book from the information gathered from its various members 108. The order book includes a list of open orders (including order information such as side (buy or sell), bid and asking prices, and quantities) gleaned from the orders transmitted by the members 108. The list of open orders includes orders at and away from the market price.  See at least [0031].).

Ogg does not expressly disclose the private distributed ledger network.  Furthermore, Ogg does not expressly disclose host a distributed accounts relay to obtain a transferred quantity of assets from the second asset register to enable a particular transaction participant to settle a transaction involving a trade for an asset held at the first asset register for which the particular transaction participant has insufficient assets at the first asset register to settle.

However, Handa discloses the private distributed ledger network (The first adaptor computer transmits the first data package, first digital signature, and/or first hash value to the first peer computer for entering into a blockchain record and for distribution.  See at least [0099].  The first data package can include event information received from the first user computer, including an event instruction message, such as an instruction to send money from a first user computer to a second user computer.  See at least [0094]-[0095].  A blockchain network may be a private blockchain network.  See at least [0169].  See also [0016], disclosing “an event, such as a payment transaction, is first proposed to a network.”  See also [0019], disclosing that information about an event, to be recorded in the distributed blockchain records.); 
From the teaching of Handa, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the platform of Ogg to host a private distributed ledger network, as taught by Handa, in order to improve success rates and speed or settlement, and in order to reduce processing loads during settlement (see Handa at least at [0164]-[0165]), and in order to improve communication and network efficiency (see Handa at least at [0167]).

Ogg does not expressly disclose host a distributed accounts relay to obtain a transferred quantity of assets from the second asset register to enable a particular transaction participant to settle a transaction involving a trade for an asset held at the first asset register for which the particular transaction participant has insufficient assets at the first asset register to settle.

However, Ward discloses host a distributed accounts relay to obtain a transferred quantity of assets from the second asset register to enable a particular transaction participant to settle a transaction involving a trade for an asset held at the first asset register for which the particular transaction participant has insufficient assets at the first asset register to settle (Determining whether an available virtual prepaid foreign currency account has sufficient funds to satisfy the entire payment for the foreign exchange transaction; and notifying the cardholder when the at least one virtual foreign currency account has insufficient funds to satisfy the entire payment for the foreign exchange transaction. The method may likewise include: applying a partial payment from a first available virtual foreign currency account, and applying a partial payment from a second available virtual foreign currency account to satisfy the entire payment for the foreign exchange transaction; applying a partial payment in the home currency and a partial payment from an available virtual foreign currency account to satisfy the entire payment for the transaction in the foreign currency.  See at least [0035].  Cardholders multiple accounts.  See at least [0056], and [0067]-[0069].  Payment card issuers create cardholder accounts facilitating payment in a home currency corresponding to the residence of the cardholder. As such, and for example, a cardholder residing in the United States will be issued a payment card account designated for payment in US dollars, and a cardholder in England will be issued a payment card account designated for payment in British pound sterling. Payment card transactions between cardholders and merchants using the same home currency are straightforward, familiar, and transparent in that the cardholder is charged the exact purchase amount in each payment card transaction.  See at least [0016].).
From the teaching of Ward, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ogg to host a distributed accounts relay to obtain a transferred quantity of assets from the second asset register to enable a particular transaction participant to settle a transaction involving a trade for an asset held at the first asset register for which the particular transaction participant has insufficient assets at the first asset register to settle, as taught by Ward, in order to improve efficiencies in processing transactions, improve ability to provide easily understood and accurate information to cardholders; reduce exposure to chargeback requests; decrease limitations on cardholder options to complete transactions, and improve ability to provide debit capability of transactions involving multiple accounts (see Ward at least at [0037]-[0039]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170243289 A1 (“Rufo”) discloses a hybrid trading platform integrating fiat and crypto investments through multiple secure exchanges is provided. The hybrid trading platform manages the flow of information, in part, through market maker and technician modules adapted to provide greater liquidity and quell volatility.
US 20190392437 A1 (“Castagna”) discloses embodiments receive, at a node of a blockchain distributed network, a transaction record associated with a transaction between a payor and a payee; accesses a distributed ledger; determines, from the distributed ledger, a net position between the entity and a third party; and, if the entity is the payor bank and the third party is the payee bank, debit the net position in the amount of the transaction; and, if the entity is the payee bank and the third party is the payor bank, credit the net position in the amount of the transaction, thereby resulting in an updated net position between the entity and the third party; and records the updated net position on the distributed ledger
US 20200104931 A1 (“Walden”) discloses receiving a deallocation notice from a market participant concerning assets within a trading account; initiating an auto-deallocation period; determining if there is outstanding trade activity within the trading account during the auto-deallocation period; and if there is no outstanding trade activity within the trading account during the auto-deallocation period, transferring at least a portion of the assets within the trading account to the market participant.
US 20200127828 A1 (“Liu”) discloses a method including receiving a request for obtaining a decentralized identifier (DID), wherein the request comprises an account identifier; obtaining, in response to receiving the request, a public key of a cryptographic key pair; obtaining the DID based on the public key; and storing a mapping relationship between the account identifier and the obtained DID.
James Chen, "Beneficial Owner," dated November 15, 2019, Investopedia, https://www.investopedia.com/terms/b/beneficialowner.asp (hereinafter “Chen”) discloses when shares of a mutual fund are held by a custodian bank or when securities are held by a broker in street name, the true owner is the beneficial owner, even though, for safety and convenience, the bank or broker holds the title.
"Jurisdiction," dated August 12, 2017, Oxford Learner's Dictionary, https://www.oxfordlearnersdictionaries.com/us/definition/english/jurisdiction (hereinafter “Oxford”) discloses the definition of jurisdiction as the authority that an official organization has to make legal decisions about somebody/something.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN E ZEER/Examiner, Art Unit 3694